Per Curiam.
This is a motion to dismiss the appeal because the abstract of the record required by the rules of this court has not been served or filed. The defendant undertakés to excuse his failure in this regard on the ground that the evidence taken in the court below and upon which the decree was based has been lost or misplaced. There is no rule requiring the evidence to be printed in the abstract, and, besides, it is the duty of the appellant to bring into this court a perfect record, and if any part thereof has been lost or mislaid it must be supplied in the court below, and if not so supplied within a reasonable time the appeal will be dismissed: Wolf v. Smith, 6 Or. 74; Buckman v. Whitney, 28 Cal. 555; Boyd v. Burrell, 60 Cal. 280. The transcript was filed on March fifth, eighteen hundred and ninety-five, and the lost record has not been supplied, nor has there been any effort made in that direction so far as we have been advised. The appeal must therefore be dismissed, and it is so ordered. Dismissed.